Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 7, 8, 10, 11, 23, 25-28, and 30 are pending and under examination.

Election/Restrictions
Applicant’s election of Species A, SEQ ID NO: 13 or SEQ ID NO. 15 in the reply filed on 7/19/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election of Species B, modulator of PD-1 in the reply filed on 7/19/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election of Species C, an antibody, in the reply filed on 7/19/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The species election (Species B) towards the modulator of PD-1 and/or PD-L1 levels is withdrawn. 

Claim Objections
Claims 23 and 28 is objected to because of the following informalities: 
Claim 23 recites “or non-small-cell lung carcinoma (NSCLiC)” in xiii). 
Claim 28 recites “level bof activity” in line 3.  
Appropriate correction is required.

Improper Markush Rejection
Claims 7, 23, and 28 are rejected under the judicially approved "improper Markush grouping" doctrine. (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166). This rejection is appropriate when claims contain an improper grouping of alternatively useable species. See In re Harnisch, 631 F. 2d 716, 719-20 (CCPA 1980)
The MPEP 803.02 provides guidance on the analysis of a proper Markush group. Regarding Markush groups in method claims, MPEP 2173.05(h) states: "However, when the Markush group occurs in a claim reciting a process or a combination (not a single compound), it is sufficient if the members of the group are disclosed in the specification to possess at least one property in common which is mainly responsible for their function in the claimed relationship, and it is clear from their very nature or from the prior art that all of them possess this property".
In the instant case, the one or more biomarkers in table 1 do not share any common structural element that is essential to the asserted utility of being associated with head, neck, or lung cancer. The different sequences are from different parts of the species and are composed of different nucleic acids, which encode structurally and functionally different proteins. Both the nucleic and amino acids encode different isoforms, which are a priori structurally different. The 
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Written Description
Claims 7, 8, 10, 11, 23, 25-28, and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

In the case of instant claims 7, 8, 10, and 11, the claims are directed to methods involving stratifying subjects by determining the copy number, or activity with any structurally undefined fragment of one or more biomarkers listed in Table 1. The functionality of identifying a fragment capable of stratifying subjects is a critical feature of the claimed methods.
In the instant application, Table 1 contains nucleic acid and amino acid sequences for PD-1 and PD-L1 and their respective isoforms. The specification does not explicitly define “fragment”. 
While the skilled artisan may be capable of identifying a fragment of PD-1 and/or PD-L1, for example, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.
There is no evidence that ALL fragments would act to stratify subjects with a head, neck, or lung cancer. Therefore, the claims encompass genera of structurally undefined fragments which require a specific functionality. However, the specification fails to teach how to 

Instant claims 7, 8, 10, 11, 23, 25-28, and 30 are directed to methods involving stratifying subjects or inhibiting or treating cancer with one more structurally undefined modulators or agents of PD-1 and/or PD-L1 levels by determining the copy number, level of expression, or level of activity of one or more biomarkers with any structurally undefined fragment of one or more biomarkers listed in Table 1.  The functionality of identifying a modulator of PD-1 and/or PD-L1 (claim 11) or an agent that downregulates biomarkers (claims 28 and 30) to treat head, neck, or lung cancer or an agent that modulates a biomarker to inhibit head, neck, or lung cancer (claims 23, 25-27) are critical features of the claimed methods.
The specification defines “modulate” to include “up-regulation and down-regulation, e.g., enhancing or inhibiting a response” (page 31). Regarding modulation, the specification states that “There are numerous embodiments of the invention for upregulating the inhibitory function or downregulating the costimulatory function of a PD-1 ligand (e.g., soluble PD- L1) to thereby downregulate immune responses. Downregulation can be in the form of inhibiting or blocking an immune response already in progress, or may involve preventing the induction of an immune response” (page 109). 
The specification asserts that “agents such as miRNAs, miRNA analogues, small molecules, RNA interference, aptamer, peptides, peptidomimetics, antibodies that specifically bind to one or more biomarkers of the invention (e.g., biomarkers listed in Table 1) and fragments thereof can be used to identify, diagnose, prognose, assess, prevent, and treat cancers (e.g., head, neck, and/or lung cancers) or other conditions that would benefit from modulating 
The specification does not explicitly define treat, treating, or treatment, but the specification defines inhibit to include “the decrease, limitation, or blockage, of, for example a particular action, function, or interaction. For example, cancer is "inhibited" if at least one symptom of the cancer, such as hyperproliferative growth, is alleviated, terminated, slowed, or prevented. As used herein, cancer is also "inhibited" if recurrence or metastasis of the cancer is reduced, slowed, delayed, or prevented” (page 27).
The specification does not teach which, if any of the large genus of possible agents or modulators encompassed by the claims would be capable of treating head, neck, or lung cancer and modulating a biomarker in Table 1 or a fragment.
While the skilled artisan may be capable of identifying a modulator of PD-1 and/or PD-L1 or an agent that treats modulates or downregulates biomarkers to treat cancer, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. While a particular agent or modulator may be a biotherapeutic agent or molecularly targeted agent, there is no indication, teaching, guidance, or expectation that ALL such therapeutics would be capable of “treating” head, neck, or lung cancer as is broadly claimed.
Additionally, these modulators or agents represent a large genera, and there is no indication in the specification that all would be possess the specified ability to modulate expression of PD-1/PD-L1, or a fragment thereof.

The claims encompass genera of structurally undefined modulators or agents which require a specific functionality. However, the specification fails to teach how to distinguish members of the claimed genera of modulators or agents or the subgenera (e.g. small molecules) which possess the claimed functionality from non members.

The claims also encompass genera of structurally undefined modulators or agents which require a specific functionality, modulating a structurally undefined fragment. However, the specification fails to teach how to distinguish members of the claimed genera of modulators or agents or the subgenera (e.g. small molecules) which possess the claimed functionality of modulating a structurally undefined fragment from non members.


Relevant to the lack of particular structural limitations in the rejected claims drawn to nucleic acids, MPEP 2163 states:
The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.

In analysis of the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note regarding genus/species situations that "Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the 
Further, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that: To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.

Thus, considering the breadth of the modulators, agents, and biomarker fragments required by the claimed methods, their specific required functionalities, and the teachings of the instant specification, it is the conclusion that the specification does not provide an adequate written description of the broadly claimed subject matter.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 10, 11, 23, 25-28, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 7, 23, and 28 recite “biomarkers listed in Table 1”. Per MPEP 2173.05(s), claims are to be complete in themselves, and “[i]ncorporation by reference is a necessity doctrine, not for applicant’s convenience”.
Claims 8, 10, 11, 25-27, and 30 inherit the deficiencies of the claim from which they depend.
Applicant is encouraged to amend claims 7, 23, and 28 to recite the elected biomarker. 

The term "significant" in claim 7 is a relative term which renders the claim indefinite.  The term "significant" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the metes and bounds of “a significant modulation” includes.


	Claim 10 recites “at least twenty percent increase or an at least twenty percent decrease … in the subject sample compared to the control sample predicts that the subject has a poor clinical outcome” and “less than a twenty percent increase or less than a twenty percent decrease … in the subject sample compared to the control sample predicts that the subject has a favorable clinical outcome”.
	As currently recited, the scope of claim 10 is unclear. Does the applicant intend for the control sample to be the same sample for both “at least” and “less than”? Alternatively, does the applicant intend for the control samples to refer to a healthy control sample and a cancerous control sample? It is unclear how a 20% decrease results in a poor outcome and a 20% decrease results in a favorable outcome.
	The applicant is encouraged to amend the claim to differentiate between the control samples.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7, 8, and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and an abstract idea without significantly more. 
35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter 

Claims Analysis:
The claims have been analyzed to determine whether they recite a judicial exception (JE) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014), PerkinElmer, Inc. v. Intema Ltd., 496F. App 'x 65 (Fed. Cir. 2012)].  (This is directed to step 2A, prong 1 of the 2019 PEG).  The claims were then analyzed to determine whether they recite an element or step that integrates the JE into a practical application [Vanda Pharmaceuticals Inc., v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018)] (this is directed to step 2A, prong 2 of the 2019 PEG).  In the absence of a step(s) or element(s) that integrate the JE into a practical application, the additional elements/steps have been considered to determine whether they add significantly more to the JE [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014), PerkinElmer, Inc. v. Intema Ltd., 496F. App 'x 65 (Fed. Cir. 2012)] (this is directed to step 2B of the 2019 PEG and step 2 of the Mayo/Alice test).  It was found that the present claims fail to meet the elements required for patent eligibility.

The claimed invention recites methods of stratifying subjects with a head, neck, or lung cancer according to predicted clinical outcome of PD-1 and/or PD-L1 modulator levels by determining copy number, expression, or activity of a biomarker in a subject and control sample, comparing the subject and control sample (claim 7). However, the relationship between a biomarker copy number, expression, or activity level and head, neck, or lung cancer is a law of nature, as indicated in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71 (2012) (MPEP 2106.04(b)). Furthermore, “comparing” the biomarkers detected is an abstract idea because it can occur entirely within the mind. Likewise, “determining” copy number, level of expression, or level of activity is an abstract idea because a determination can occur entirely within the mind. It is noted that stratifying and predicting are also abstract ideas because they can occur entirely within the mind.
The next step involves determining if there are any steps or elements that integrate the JE’s into a practical application.  In the instant situation, the steps of “determining the copy number, level of expression, or level of activity” of biomarkers in a control sample and subject sample are mere data gathering steps. Therefore, the judicial exceptions of the claims are not integrated into a practical application.
The claims are then analyzed to determine if they recite an element or step that are sufficiently more than the judicial exception.  In the instant situation, the steps of “determining the copy number, level of expression, or level of activity” of the one or more biomarker in a subject or control sample is so generally recited as to be mere data gathering.  It does not include any particular reagents that amount to significantly more than the judicial exception. 
Regarding claim 7, it is noted that parts i)-xiii) do not add significantly more than the judicial exception because they are not required by the claim (“optionally wherein”). 
The recitation of biomarkers (parts i) and ii) does not add significantly more than the judicial exception because the biomarkers are still directed towards the natural correlation between biomarker copy number, level of expression, or activity and head, neck, or lung cancer.
The recitation of the control as a non-cancerous sample from the subject or same species (part iii) merely instructs the practitioner on whom the method is to be practiced. Likewise, parts xi)-xiii) merely instruct the practitioner on whom the method is to be practiced (e.g.: NSCLC, SCCHN, or mammal). Furthermore, the type of sample (e.g.: paraffin embedded tissue) (part iv) merely informs the practitioner on whom the method is to be used.
Assessing the copy number, expression levels, or biomarker is mere data gathering (parts v-x). The steps are also well-understood, routine, and conventional. Per MPEP 2106.05(d)(II), using PCR to amplify and detect DNA, determining the level of a biomarker, hybridizing a probe, amplifying and sequencing nucleic acid sequences, and detecting DNA or enzymes in a sample are all well understood, routine, and conventional. It is well-understood, routine, and conventional to detect biomarkers for cancer detection and monitoring. Wulfkuhle teaches that protein-based detection assays are well-understood, routine, and conventional, including protein-based microarray technologies, antibody arrays, and ELISAs (Wulfkuhle et al. (2003) Nat Rev Cancer 3: 267-275—Table 1; Summary; page 273, last para).
They do not add significantly more as they are directed to judicial exceptions themselves. 

Mayo, the Court found that “[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself."  Further "conventional or obvious" "[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law”.  Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at ___ (slip op., at 14) (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’” (quoting Diehr, supra, at 191–192)). The Court also summarized their holding by stating “[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.”  No novel technique or inventive concept is added by these claims.  Therefore these limitations/steps do not “‘transform the nature of the claim’ into a patent-eligible application.’” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  
It is additionally noted that steps such as “diagnosing”, “predicting”, or “determining” merely recite the natural correlation.  The Supreme Court does acknowledge that it is possible to transform an unpatentable law of nature, but one must do more than simply state the law of nature while adding the words "apply it.” CLS BankInt’l, 134 S.Ct. at 2358; Prometheus, 132 S. Cl, at 1294.  
When viewed as an ordered combination, the claimed limitations are directed to nothing more than the determination that a natural correlation/phenomena and abstract ideas exist.  Any additional element consists of using well understood, routine and conventional activity, and those 
                Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.     
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mu (Mu et al. (2011) Med Oncol 28: 682-688) in view of Carreno (WO 02/078731 A1).
Mu teaches determining the level of expression of PD-L1 in NSCLC or lung cancer tissues from patients (part xii and xiii) (abstract; page 683, col. 1, first full para). Mu teaches that the number of PD-L1 positive NSCLC cells was significantly greater than the percentage of PD-
However, Mu does not teach SEQ ID NO: 15, and Mu does not teach that the treatment is a modulator of PD-L1.
	Carreno teaches diagnostic methods to identify subjects having or developing a disease associated with aberrant PD-L1 or PD-1 expression or activity (page 96). Carreno teaches that expression or activity in a test sample is obtained from a subject test sample and PD-L1 or PD-1 protein or nucleic acid is a diagnostic for risk. Carreno also teaches that assays can be used to determine whether a subject can be administered an agent to treat a disease or disorder associated with aberrant PD-L1 or PD-1 expression or activity (page 96). Carreno teaches instant SEQ ID NO: 15 (Fig. 2, page 5, first para). Carreno teaches that SEQ ID NO: 2 (instant SEQ ID NO: 15) is a naturally occurring PD-L1 soluble polypeptide, which is also called PD-L1S (part i, part ii). Carreno is directed towards method of modulating the interaction between PD-1 and PD-L1 to modulate an immune response (abstract).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to combine the teachings of Mu with Carreno to determine the level of expression or 
	It is noted that the “wherein a significant modulation…” does not further limit the claim as recited because it merely recites a property of the modulation. However, in the interest of compact prosecution, it is noted that Carreno also teaches the significant modulation predicts the clinical outcome to treatment with a modulator of PD-1 and/or PD-L1 levels (page 134, example 25). Carreno teaches that PD-1 is a receptor for PD-L1 (page 3, lines 11-20) and the modulation of PD-1 or PD-L1 and the interaction between PD-1 and PD-L1 results in modulation of the immune response (page 3, lines 11-20). Carreno also teaches an antibody that modulates PD-1 that attenuates disease (page 134, Example 25). Therefore, Carreno teaches that administration of an anti-PD-1 antibody attenuates clinical signs of disease (page 134, example 25).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date that a significant modulation in the level of expression or activity of SEQ ID NO: 15 would predict the clinical outcome of the patient to treatment with one or more modulators of PD-1 and/or PD-L1 levels because Carreno teaches the significant modulation predicts the clinical outcome to treatment with a modulator of PD-1 and/or PD-L1 levels.
	
	Regarding claim 8, Mu teaches that patients with lung cancer that were PD-L1 positive had reduced survival after surgery (Fig. 1). Mu also teaches that a statistically significant difference among patients with positive PD-L1 expression and survival of less than three years compared to negative PD-L1 expression (Table 1).
	However, Mu does not explicitly teach that the predicted clinical outcome is survival time resulting from treatment with modulators of PD-1 and/or PD-L1.

	It would have been obvious to a person of ordinary skill in the art before the effective filing date to combine the references of Mu (level of expression or activity of PD-L1 in lung cancer and PD-L1 post-surgery survival time) with Carreno (a method of modulating PD-1, which attenuates disease and SEQ ID NO: 15) to predict survival outcome time of treatment to a modulator of PD-1 and/or PD-L1 levels because Mu teaches the impact of PD-L1 expression in lung cancer on survival and Carreno teaches a method of modulating PD-1, which attenuates clinical signs of disease. Carreno also teaches that PD-1 is a receptor for PD-L1 (page 3, lines 11-20) and the modulation of PD-1 or PD-L1 and the interaction between PD-1 and PD-L1 results in modulation of the immune response (page 3, lines 11-20).

	Regarding claim 10, Mu teaches that the percentage of PD-L1 positive cells in NSCLC was 53.2% but only 4.8% in the adjacent lung parenchyma (control). Therefore, the teachings of Mu necessarily teach at least a 48.4% (at least 20%) increase between the levels of expression or activity of PD-L1 in subject’s sample (NSCLC) compared to a control (adjacent lung parenchyma). Mu teaches that PD-L1 positive lung cancer cells have worse overall survival (poor clinical outcome) (Fig. 2).

.



Claim 23, 25, 26, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carreno (WO 02/078731 A1) in view of Mu (Mu et al. (2011) Med Oncol 28: 682-688).

	Regarding claim 23, Carreno teaches contacting a cell with an agent that modulates the level of expression or activity of PD-1 (page 3 second full para – page 4, first para). Carreno also teaches an antibody that modulates PD-1 that attenuates disease (part x, xi) (page 134-135, Example 25). Carreno teaches that SEQ ID NO: 2 (instant SEQ ID NO: 15) is a naturally occurring PD-L1 soluble polypeptide, which is also called PD-L1S (part i, part ii). Carreno is directed towards method of modulating the interaction between PD-1 and PD-L1 to modulate an immune response (abstract). Carreno teaches that anti-PD-L1 antibodies or PD-L1 polypeptides and/or anti-PD-1 ligand antibodies that block interaction of PD-1 ligand with a receptor and downmodulate the immune response (page 78; claim 12).
	However, Carreno does not explicitly teach that the biomarker is SEQ ID NO: 15
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to module the level of expression or activity of SEQ ID NO: 15 to inhibit cancer because Carreno teaches SEQ ID NO. 15 is PD-L1 and Carreno teaches the modulation of the interaction between PD-1 and PD-L1. Therefore, the ordinary artisan would have been motivated 
	However, Carreno does not teach lung cancer.
	Mu teaches determining the level of expression of PD-L1 in NSCLC or lung cancer tissues from patients (part xiii and xiv) (abstract; page 683, col. 1, first full para). Mu teaches that the tissue samples were paraffin embedded tissue (part iii) (page 683, col. 1). Mu teaches that the samples were incubated with primary antibody of PD-L1 (part vii and viii) (page 683, first full para). Mu teaches that the number of PD-L1 positive NSCLC cells was significantly greater than the percentage of PD-L1 positive cells in the lung parenchyma adjacent to the tumor (control) (page 684, col. 1). Mu also teaches comparing the expression of PD-L1 in the cell membrane and the cytoplasm for NSCLC and a PD-L1-negative control (Fig. 1, page 684, col. 1). The teachings of Mu necessarily teach comparing the expression or activity level of the PD-L1, as shown by Fig. 1. Mu also teaches that patients with adenocarcinoma or survival time post-surgery of less than three years had higher expression rate of PD-L1. Mu teaches that PD-L1 positive lung cancer cells were significantly related to a poor prognosis (page 684, bridging para; Fig. 2). Therefore, Mu teaches a significant modulation in the cancer sample predicts the clinical outcome to treatment (surgery).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to combine the method of Carreno with Mu because Carreno teaches the modulation of PD-1 and PD-L1 and Mu teaches that PD-L1 is expressed in lung cancer. Therefore, the ordinary artisan would have been motivated to apply the teachings of Carreno toward lung cancer because Mu teaches PD-L1 is expressed in lung cancer.
	


	Regarding claim 26, Carreno teaches contacting occurs in vivo (page 134, Example 25; claim 28) and in vitro (claims 11 and 19).

	Regarding claim 28, Carreno teaches treating a subject by administering an antibody (agent) that modulates the level of expression or activity of PD-1 that attenuates disease (part x, xi) (page 3 second full para – page 4, first para; page 134-135, Example 25). Carreno teaches that anti-PD-L1 antibodies or PD-L1 polypeptides and/or anti-PD-1 ligand antibodies that block interaction of PD-1 ligand with a receptor and downmodulate the immune response (page 78; claim 12). Carreno teaches that SEQ ID NO: 2 (instant SEQ ID NO: 15) is a naturally occurring PD-L1 soluble polypeptide, which is also called PD-L1S (part i, part ii). Carreno is directed towards method of modulating the interaction between PD-1 and PD-L1 to modulate an immune response (abstract).
	However, Carreno does not explicitly teach that the biomarker is SEQ ID NO: 15
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to module the level of expression or activity of SEQ ID NO: 15 to inhibit cancer because Carreno teaches SEQ ID NO. 15 is PD-L1 and Carreno teaches the modulation of the interaction between PD-1 and PD-L1. Therefore, the ordinary artisan would have been motivated to administer an antibody that modulates PD-1 that attenuates disease (page 134-135, Example 25) because of the interaction between PD-L1 and PD-1.

	Mu teaches determining the level of expression of PD-L1 in NSCLC or lung cancer tissues from human patients (part (i, xiii and xiv) (abstract; page 683, col. 1, first full para). Mu teaches that the tissue samples were paraffin embedded tissue (part iii) (page 683, col. 1). Mu teaches that the samples were incubated with primary antibody of PD-L1 (part vii and viii) (page 683, first full para). Mu teaches that the number of PD-L1 positive NSCLC cells was significantly greater than the percentage of PD-L1 positive cells in the lung parenchyma adjacent to the tumor (control) (page 684, col. 1). Mu also teaches comparing the expression of PD-L1 in the cell membrane and the cytoplasm for NSCLC and a PD-L1-negative control (Fig. 1, page 684, col. 1). The teachings of Mu necessarily teach comparing the expression or activity level of the PD-L1, as shown by Fig. 1. Mu also teaches that patients with adenocarcinoma or survival time post-surgery of less than three years had higher expression rate of PD-L1. Mu teaches that PD-L1 positive lung cancer cells were significantly related to a poor prognosis (page 684, bridging para; Fig. 2). Therefore, the teachings of Mu teach a significant modulation in the cancer sample predicts the clinical outcome to treatment (surgery).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to combine the method of Carreno with Mu because Carreno teaches administering an agent that downregulates PD-1 and the modulation of PD-1 and PD-L1 and Mu teaches that PD-L1 is expressed in lung cancer. Therefore, the ordinary artisan would have been motivated to apply the teachings of Carreno toward lung cancer because Mu teaches PD-L1 is expressed in lung cancer.
	
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carreno (WO 02/078731 A1) in view of Mu (Mu et al. (2011) Med Oncol 28: 682-688) as applied to claim 28 above, and further in view of Tykodi (Tykodi et al. (2012) J Clin Oncol 30(15 Supplemental): 1-3).
The teachings of Carreno in view of Mu are set forth above, as applied to claim 28.
However, Carreno in view of Mu do not teach further administering one or more additional agents that treats the cancer.
Tykodi teaches that the PD-1/PD-L1 pathway is a target for cancer immunotherapy. Tykodi teaches blocking the interaction between PD-1 and PD-L1 (page 1-2). Tykodi teaches administering BMS-936559 in patients with non-small-cell lung cancer (NSCLC). Tykodi teaches that clinical activity was reported in NSCLC and objective responses were observed in NSCLC (page 2). 
It would have been obvious to a person of ordinary skill in the art to modify the method of Carreno in view of Mu (method for treating NSCLC) to administer the treatment of Tykodi because Tykodi teaches administering BMS-936559 and that the treatment was well tolerated.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carreno (WO 02/078731 A1) in view of Mu (Mu et al. (2011) Med Oncol 28: 682-688) as applied to claim 23 above, and further in view of Tykodi (Tykodi et al. (2012) J Clin Oncol 30(15 Supplemental): 1-3).
The teachings of Carreno in view of Mu are set forth above, as applied to claim 23.
However, Carreno in view of Mu do not teach further administering one or more additional agents that treats the cancer.

It would have been obvious to a person of ordinary skill in the art to modify the method of Carreno in view of Mu (method for inhibiting lung cancer) to administer the treatment of Tykodi because Tykodi teaches administering BMS-936559 for NSCLC and that the treatment was well tolerated.

Conclusion
Claims 7-8, 10-11, 23, 25-28, and 30 are rejected.
Claims 23 & 28 are objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W NIELSEN whose telephone number is (571)272-0511.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL W NIELSEN/Examiner, Art Unit 1634                                                                                                                                                                                                        
/JEHANNE S SITTON/Primary Examiner, Art Unit 1634